Title: From George Washington to Henry Knox, 8 November 1782
From: Washington, George
To: Knox, Henry


                  
                     Sir
                     Head Quarters Novr 8th 1782.
                  
                  By the enclosed you will become as well acquainted with the case therein referred to, as I am—You will be pleased to take up the matter in question, have a fair investigation made into the Merits of it, and cause—justice to be done to the Individual concerned, as well as the Public.  I am Sir Your Most Obedt Servt
                  
                     
                        Go: Washington
                     
                  
                  
               